UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2402


WOODROW B. THOMPSON, III,

                Plaintiff - Appellant,

          v.

NOVAPRO RISK SOLUTIONS, LP; CYNTHIA D. SADLER, Individually
and as Employee and Agent for: NOVA PRO RISK SOLUTIONS, LP;
DIANE SMITH, Individually and as Employee and Agent for:
NOVA PRO RISK SOLUTIONS, LP,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-01755-WDQ)


Submitted:   October 14, 2010             Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mercedes C. Samborsky, Joppa, Maryland, for Appellant. Alan S.
Block, A. David Freeman, BONNER KIERNAN TREBACH & CROCIATA, LLP,
Washington, D.C.; David A. Rosenberg, FORD & HARRISON, LLP,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Woodrow B. Thompson, III, appeals the district court’s

order    denying   his   motion   to   remand   all   federal   and   state

employment discrimination claims to state court.            We review de

novo the district court’s denial of the motion to remand.              See

Moffitt v. Residential Funding, Co., LLC, 604 F.3d 156, 159 (4th

Cir. 2010).    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      Thompson v. Novapro Risk Solutions, LP, No.

1:09-cv-01755-WDQ (D. Md. Dec. 10, 2009).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                       2